DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This is action in response to amendment filed on 12 November  2022.  Claims 1, 3, 8,  and 12  have been amended.  Claim 2, 7, 9, 13 and 21 have been cancelled.  Claim 22-24   have been added.  Claim 1-6, and 8-21 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 of applicants’ claimed invention recites  “receiving purchase information regard a purchase by a person, wherein the purchase information  includes (i) an amount of purchases, (ii)  a financial  account associated with person that is used to fund the purchase , and (iii) a credit card used to make the purchase, and wherein the finical account is located at a first financial institution.  
 
For example,  paragraphs [0008]-[0011], of applicants’ specification the financial account information can be a credit card number, paragraph [0019], of applicants’ specification for example, when a person 105 opens up a rewards account at a merchant 130, the customer 105 can be required to provide the merchant 130 (e.g., a person 115 working at merchant 130) with certain financial account information (e.g., credit card 110). This can include payment mechanisms (e.g., credit card, debit card, electronic payments, such as PayPal, Apple Pay, Square pay etc.), paragraph [0021],  of applicants’ specification thus, the consumer can pay with cash, a check, a store gift card, or a Visa/MasterCard/ American Express gift card, and then present information associated with the financial account ( e.g., a credit card) in order to verify and/or update the rewards information. 
However, the receiving purchase information includes   “a credit card used to make a purchase” in addition to (ii) a financial account associated that  is  used to fund the purchase is not supported by the disclosure of the Applicants’ specification.   Thus, including  a credit card used to make a purchase to purchase information  is a new matter.  

The following prior arts are the closest prior art to the applicants claimed invention: 

Sagady et al (US Pub., 2015.0287030 A1) discloses methods for authorizing wireless payment transactions that include encrypting, with an encryption module on the mobile payment device, a payment account token stored on a mobile payment device and a session key generated on the mobile payment device with a public key. The methods also include transmitting the encrypted payment account token and session key to a vending machine, further encrypting, with the vending machine, the encrypted payment account token and session key with a device key, and transmitting, from the vending machine, the encrypted payment account token and session key to a central server.
Seneewongs et al (US Pub., 2019/0385197 A1) discloses a  computing system is configured to determine a location of  an electronic device and generate for display on a display screen one or more promotions based on the location of the electronic device and a feature of a live event. Each of the  one or more promotions includes a potential future state of the feature and an indication of an item to be received if the potential future state becomes a current state of the feature.

Locke et al (US Pub., 2018/0181958 A1) a dynamic transaction card may be paired with a user application executed on a user device card to facilitate multi-factor authentication of a user by utilizing the dynamic transaction card as a physical token. Various communication technologies may be utilized to create a connection between the dynamic transaction card and the user device application which may include wireless connections and physical connections.

Cartmell (US Pub., No., 2005/0075985 A1) discloses  the present invention provides a method of completing a purchase transaction which comprises a purchaser ordering over an electronic network goods or services that the purchaser desires to purchase from a merchant vendor with the use of a money transaction card device; supplying identifying information to the merchant vendor pertaining to the purchaser and authorization of the purchaser for use of the money transaction card device.
Hunt et al (US Patent No., 6,223, 215 B1) discloses in one embodiment, a method for interactive network session tracking from inbound source to net sale includes storing a unique session ID (identifier) in an entry in a session database, and associating the session ID with an inbound source ( origin) of the user of an interactive network site. The user's actions, such as page views, product detail views, and shopping cart additions and deletions, can also be stored in the session database associated with the session ID.

Response to Arguments
Due to the amendment the 35 U.S.C 112(b) rejection has been withdrawn.  However, the amendment arise the 35 U.S.C 112(a) rejection.  
Due to the amendment to claims the 35 U.S.C 103(a) rejections has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682